Exhibit 12 FIRST BANCORP COMPUTATION OF EARNINGS TO FIXED CHARGES AND PREFERRED SHARE DIVIDENDS (In thousands, except for ratios) (Unaudited) Nine Months Ended September 30, Years Ended December 31, 2008 2007 2007 2006 2005 2004 2003 Including Interest on Deposits: Earnings: Income before income taxes $ 27,168 25,768 34,960 30,725 32,919 30,532 30,034 Fixed charges 47,313 52,042 69,837 54,856 33,006 20,452 19,014 Total earnings $ 74,481 77,810 104,797 85,581 65,925 50,984 49,048 Fixed charges: Interest on deposits $ 40,934 44,245 59,553 46,032 28,516 17,226 17,108 Interest on borrowings 6,161 7,482 9,886 8,400 4,085 2,838 1,676 Amortization of debt issuance costs 84 180 219 239 237 239 123 Interest portion of rental expense (1) 134 135 179 185 168 149 107 Total fixed charges $ 47,313 52,042 69,837 54,856 33,006 20,452 19,014 Ratio of earnings to fixed charges, including interest on deposits 1.57 x 1.50 x 1.50 x 1.56 x 2.00 x 2.49 x 2.58 x Excluding Interest on Deposits: Earnings: Income before income taxes $ 27,168 25,768 34,960 30,725 32,919 30,532 30,034 Fixed charges 6,379 7,797 10,284 8,824 4,490 3,226 1,906 Total earnings $ 33,547 33,565 45,244 39,549 37,409 33,758 31,940 Fixed charges: Interest on borrowings $ 6,161 7,482 9,886 8,400 4,085 2,838 1,676 Amortization of debt issuance costs 84 180 219 239 237 239 123 Interest portion of rental expense (1) 134 135 179 185 168 149 107 Total fixed charges $ 6,379 7,797 10,284 8,824 4,490 3,226 1,906 Ratio of earnings to fixed charges, excluding interest on deposits 5.26 x 4.30 x 4.40 x 4.48 x 8.33 x 10.46 x 16.76 x (1)Estimated to be one-third of rental expense.
